Citation Nr: 9912763	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland



THE ISSUES

Entitlement to service connection for clubfeet.

Entitlement to service connection for a bilateral leg 
disability.



REPRESENTATION

Appellant represented by:	American Red Cross



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to June 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO rating decision that denied service 
connection for clubfeet and determined that the veteran had 
not submitted a well-grounded claim for service connection 
for a bilateral leg disability.  The Board remanded the case 
to the RO in December 1997, and the file was returned to the 
Board in 1999.



FINDINGS OF FACT


1.  The veteran underwent surgery for congenital clubfeet as 
an infant.


2.  No disability of the feet, ankles, or legs, including 
residuals of clubfeet or surgery therefor, was noted during 
service.


3.  A disorder manifested by swelling of the ankles and feet 
was not demonstrated until many years after service, and is 
not related to an incident of service, including worsening of 
any preexisting postoperative residuals of clubfeet.



CONCLUSIONS OF LAW

1.  Postoperative residuals of clubfeet, if any, clearly and 
unmistakably existed prior to the veteran's entry into 
service and were not aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (1998).

2.  A bilateral leg disability, including a chronic disorder 
manifested by swelling of the ankles and feet, was not 
incurred in or aggravated by active service, nor may such a 
disorder be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from March 1943 to June 1965.

A report of medical history completed at the time of the 
veteran's medical examination for retirement from service in 
March 1965 and other clinical information in the service 
medical records note that the veteran had clubfeet at birth 
that were surgically corrected during the first 3 years of 
his life.  Service medical records do not show the presence 
of a bilateral leg disability, including a disorder 
manifested by swelling of the feet or ankles.  Nor do these 
records reveals that the veteran was treated for the 
preservice postoperative residuals of clubfeet.  Nor were 
such conditions found at the time of the March 1965 medical 
examination for retirement.  On that examination and a 
previous examination in 1963 the veteran related his history 
of surgery as an infant for clubfeet, but on both 
examinations the feet and lower extremities were normal.  And 
on the 1963 examination the examiner specifically said there 
were "no sequelae" of the condition or surgery.

The veteran submitted his initial claim for service 
connection for a bilateral leg disability manifested by 
swelling of the feet and ankles in March 1995.  In it, he 
reported treatment for this condition at the Walter Reed Army 
Medical Center (AMC) in 1966 and at the Wyman Park Medical 
Center (WPMC) of the John Hopkins Health System in 1989.

Reports from the Walter Reed AMC and WPMC show that the 
veteran was treated and evaluated for problems with his lower 
extremities in the 1980's and 1990's.  The more salient 
medical reports with regard to the claims being considered in 
this appeal are discussed in the following paragraphs.

A Walter Reed AMC report of the veteran's treatment in 1982 
reveals that he had mild edema of the ankles.

A WPMC report of the veteran's treatment in August 1987 notes 
that he had complaints of pain in both feet for over one 
year.  He complained of painful calluses  and of edema of the 
ankles of unknown cause.  The assessment was foot pain due to 
decreased pronation and increased pressure of the lateral 
foot.

A WPMC report of the veteran's treatment in April 1990 notes 
a history of swelling of the ankles since 1960 with no 
predisposing factor.  There was gross swelling of both ankles 
with nonpitting edema.  There seemed to be a boggy synovium.  
X-ray revealed no significant abnormality.  The impression 
was chronic synovitis.

A WPMC report of the veteran's podiatry evaluation in 
December 1992 notes a history of skin lesions of the plantar 
aspects of both feet and complaints of discomfort arising 
from both feet.  He reported caring for his feet himself in a 
conservative manner and when his feet began to hurt his 
ambulation became altered somewhat and stress occurred on the 
ankle joints.  The impressions were ankle arthritis secondary 
to poor gait mechanics; and plantar hyperkeratoses.

A WPMC report of the veteran's treatment in February 1993 
notes that there was evidence of chronic synovitis with some 
decrease in mobility of the ankles, left more than right, on 
examination.  The impression was chronic synovitis of both 
ankles, left more than right.

A Walter Reed AMC report shows that the veteran underwent 
podiatry consultation in June 1995 for his chronic foot 
problems, including swelling in his feet and legs.  The 
assessment was swelling of unknown cause.  The examiner 
suspected venous insufficiency because of surgery for 
clubfeet as a child.

In 1995, the RO requested the report of the veteran's 
treatment in 1966 from the Walter Reed AMC.  In June 1995, 
the Walter Reed AMC notified the RO that the requested 
medical record had been retired to a federal facility for 
storage.  It was noted that the particular record had been 
requested on behalf of the RO.  A review of the file does not 
show receipt of this document.

Walter Reed AMC reports of the veteran's treatment from 1995 
to 1997 show that he continues to receive routine care for 
marked swelling of both feet and ankles with pitting edema 
and skin problems of the feet.  A report of the veteran's 
treatment in October 1995 notes the assessment of chronic 
edema of the lower extremities.

The veteran and his wife (a nurse) testified before the 
undersigned in October 1997.  The veteran's testimony was to 
the effect that he had problems with aching and swelling of 
the feet since service and that he was treated at the Walter 
Reed AMC around 1965 for foot problems.  His wife testified 
to the effect that the veteran had aching and swelling of the 
feet in service.

In December 1997, the Board remanded the case to the RO in 
order to obtain reports of the veteran's treatment at the 
Walter Reed AMC in 1965 and 1966 for foot problems.

In May 1998, the RO requested clinical records from the 
National Personnel Records Center (NPRC) of the veteran's 
treatment for leg problems at various medical facilities, 
including the Walter Reed AMC, around 1965.  In July 1997, 
the NPRC notified the RO that a search for the requested 
medical records failed to produce a record of treatment 
during the 1965-1970 period.

In August 1998, the RO sent a FAX to the Walter Reed AMC for 
all treatment records of the veteran from January 1965 
through December 1966.  In August 1998, the Walter Reed AMC 
notified the RO that all records for the requested period had 
been retired to the NPRC.

A statement from a service comrade of the veteran dated in 
February 1999, is to the effect that the veteran had swelling 
and pain of the ankles in the 1950's.  The signatory also 
noted that he met the veteran in the late 1960's and 1970's, 
and at those times the veteran was receiving treatment for 
his ankles at the Walter Reed AMC.

A statement from an acquaintance of the veteran, received in 
March 1999, is to the effect that the signatory met the 
veteran in 1949 and that the veteran reported having problems 
with his ankles in the mid 1940's.  The signatory also noted 
seeing the veteran in the 1950's and 1960's and that the 
veteran stated he still was having problems with swelling and 
pain of the ankles.


B.  Legal Analysis

The veteran's claims for service connection for clubfeet and 
a bilateral leg disability are well grounded, meaning they 
are plausible.  The Board finds that all relevant evidence 
has been obtained with regard to these claims and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

Although the RO denied the claim for service connection for a 
bilateral leg disability as not well grounded, the Board 
finds there is no prejudice to the veteran in appellate 
review of this claim on the merits.  This is particularly so, 
as the file shows that he was sent a statement of the case 
with the controlling legal authority on the issue of service 
connection for a disability and that he has extensively 
argued the merits of his claim and is aware of all pertinent 
evidence on the issue of service connection for a bilateral 
leg disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a),(b) (1998).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

A congenital disorder is not a disability for VA compensation 
purposes.  38 C.F.R. § 3.303(c).  The veteran maintains that 
this condition was corrected prior to service and that the 
postoperative residuals of this condition were aggravated by 
active service and that he now has a bilateral leg disability 
that is due to this aggravation.  Clinical findings and 
history in the service medical records show that the veteran 
had congenital clubfeet that were surgically corrected within 
the first 3 years of his life, and that there was no related 
foot, ankle, or leg disability in service.  Hence, the 
evidence shows that any postoperative residuals of clubfeet 
prior to entry into service did not increase during service.  
While the veteran asserts that his preservice postoperative 
residuals of clubfeet were aggravated by active service to 
include a bilateral leg disability, including swelling of the 
ankles and feet, the service medical records do not show 
treatment for the postoperative residuals of clubfeet or for 
a disability manifested by swelling of the feet and ankles.  
Rather, on every examination, the feet and lower extremities 
were affirmatively shown to be normal.

The post-service medical records do not reveal the presence 
of a chronic disability of the lower extremities until the 
1980's at the earliest, and these records do not link the 
chronic disability of the lower extremities, variously 
classified to include a disorder manifested by swelling of 
the feet and ankles, to an incident of service.  A Walter 
Reed AMC podiatry consultation dated in June 1995, links the 
veteran's swelling of the feet and ankles to surgery for 
clubfeet as a child, but not to an incident of service.

Statements and testimony from the veteran and testimony from 
his wife who is a nurse are to the effect that the veteran 
had chronic problems with his feet in service, and statements 
from acquaintances of the veteran while he was in service 
corroborate this evidence, but are insufficient to 
demonstrate aggravation of the postoperative residuals of 
clubfeet in service or the presence of a chronic disability 
of the lower extremities manifested by swelling and pain of 
the feet and ankles beginning in service.  This is so because 
there are objective medical reports to the contrary, which 
were the product of disinterested medical evaluations at the 
time in question.  Recollections of medical problems some 30 
years after service are less persuasive in the absence of 
confirmatory clinical records to substantiate such 
recollections, and there are no medical reports with clinical 
data to demonstrate the presence of a chronic disability of 
the legs until the 1980's, many years after the veteran's 
separation from service.  And the testimony of the veteran's 
wife, although she is a nurse, is unpersuasive because it is 
contradicted by contemporaneous medical reports and even 
somewhat by the testimony of the veteran himself.  She 
testified that the veteran suffered pain and swelling from 
the late 1940's.  He testified that he had no real problem 
until 6 to 9 months after service.  The testimony that they 
were unaware of the Veterans Administration is also 
unpersuasive, particularly since the veteran served a full 
military career.  The veteran reports treatment at the Walter 
Reed AMC around 1965 and 1996 for problems with his lower 
extremities, but attempts to obtain reports of this treatment 
have been unsuccessful.

After consideration of all the evidence, including the 
testimony, and statements from acquaintances of the veteran, 
the Board finds that the medical evidence showing normal feet 
and legs in service outweighs the testimony and lay 
statements.  Nor is there medical evidence explicitly linking 
the veteran's current disability of the lower extremities to 
an incident of service, including aggravation of the 
preservice postoperative residuals of clubfeet.



The preponderance of the evidence is against the claims for 
service connection for clubfeet and a bilateral leg 
disability, and the claims are denied.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for clubfeet and a bilateral leg 
disability is denied.



		
	J. E. DAY	
	Member, Board of Veterans' Appeals



 

